Citation Nr: 1307687	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  95-38 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In July 2009, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of that hearing has been associated with the claims file.  In November 2009, April 2011, and June 2012, the Board remanded the above issue for further development.  


FINDING OF FACT

The most competent and credible evidence shows that current sleep apnea was not caused by military service or caused or aggravated by a service connected disability.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by military service or caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that a letter dated in July 2005, before the September 2006 rating decision, along with letters dated in March 2008, April 2011, and July 2012 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the September 2006 rating decision, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the December 2012 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds that even if the RO failed to provide adequate 38 U.S.C.A. § 5103(a) notice that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, supplemental statement of the case, and Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2009 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative and the undersigned asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his service or an already service connected disability.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his records from the North and Central Texas VA Health Care Systems as well as from East Texas Medical Center and the Social Security Administration (SSA) in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Veteran was also provided post-remand VA examinations in May 2011 and July 2012 that are adequate to adjudicate the claim and satisfies the Board's remand directives because after a review of the record on appeal and a comprehensive examination of the claimant the examiners provided opinions as to the origins of his sleep apnea which opinions were based on evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, supra; D'Aries, supra; Dyment, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


The Claim

The Veteran contends that his sleep apnea was directed caused by his military service or caused or aggravated by his service connected musculoskeletal and psychiatric disorders. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, and the disease in question is one of the specifically enumerated disease process listed at 38 C.F.R. § 3.309(a), then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b); Also see Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011).   In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to service incurrence under 38 C.F.R. § 3.303(a), at his March 1977 examination the Veteran reported a history of frequent trouble sleeping.  Moreover, the Veteran is both competent and credible to report on what he can see and feel while on active duty, such as symptoms of sleep apnea (i.e., restless sleep and snoring) even when not documented in his service treatment records.  See Davidson, supra.  

As to the lay claims by the Veteran, the Board finds that diagnosing a chronic disability such as sleep apnea requires special medical training and equipment that the Veteran does not have and therefore it is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since layperson are not capable of opining on matters requiring medical knowledge, the Board finds that his lay claims regarding his having sleep apnea while on active duty is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); See also Bostain v. West, 11 Vet. App. 124, 127 (1998).   

The Board finds that service treatment records, except for the March 1977 examination, which are negative for complaints and/or treatment for or a diagnosis of sleep apnea more competent and credible than any lay claims found in the record regarding the claimant having symptoms off and/or a diagnosis of sleep apnea while on active duty.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  The Board also notes that while the Veteran reported a history of frequent trouble sleeping at the March 1977 examination, examination at that time revealed normal nose, sinus, throat, and lungs.  Therefore, the Board finds that the examination also weighs against the Veteran's claims regarding having sleep apnea while on active duty.  Id.  

Accordingly, the Board finds that entitlement to service connection for sleep apnea based on in-service incurrence must be denied despite the complaints found on the March 1977 examination.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board notes that sleep apnea is not one of the specifically enumerated disease process listed at 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) is not applicable to the current appeal.  See Walker, supra.  Accordingly, the Board finds that entitlement to service connection for sleep apnea based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

The Board will next address service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d).  In this regard, the record shows the Veteran's complaints and treatment for sleep apnea since 2004.  See, for example, treatment records from East Texas Medical Center dated from September 2004 to November 2004; VA treatment records dated from October 2004 to July 2005.  

The Board notes that earlier VA treatment records starting in 1978 documented the Veteran's complaints and treatment for difficulty sleeping.  See, for example, VA treatment records dated in March 1978, June 1978, February 1979, November 1994, July 1995, and April 2004.  However, the diagnosis at these times was insomnia, not sleep apnea.  Id.  Therefore, the Board finds that they do not act to provide the Veteran with an earlier diagnosis of the disability for which he is claiming service connection.  See McClain, supra.

As to a relationship between the Veteran's post-service sleep apnea and his military service, after a review of the record on appeal and an examination of the Veteran the May 2011 VA examiner opined that the sleep apnea was less likely than not incurred in or caused by military service.  The examiner supported his conclusion that the current sleep apnea was not incurred in or caused by the Veteran's military service because there is nothing in the claimant's service treatment records or in the symptoms that he reported to the examiner today, as having experienced while on active duty, that would suggest that he had had obstructive sleep apnea while on active duty.  The examiner thereafter opined that, while on active duty the Veteran had a primary insomnia problem where he could not sleep, but not being able to sleep is not a typical symptom of obstructive sleep apnea.   Lastly, the examiner thereafter opined that, while having a problem with daytime sleepiness is a typical symptom of obstructive sleep apnea, the claimant did not complain of daytime sleepiness.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

The Veteran has claimed that the documented complaints of difficulty sleeping on his March 1977 service examination when taken together with the VA treatment records that show his complaints and treatment for insomnia in 1978 (i.e., within the first year after his separation from military service), are sufficient evidence to establish service connection for sleep apnea.  However, as noted above, the current appeal involves a claim of service connection for sleep apnea, not insomnia.  Therefore, the Board finds that these medical records standing alone do not act as competent and credible evidence of a link between his current sleep apnea and his military service even though insomnia and sleep apnea have some overlapping adverse symptomatology.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

As to the claims by the Veteran that his current sleep apnea was caused by his military service, the Board finds that this particular disability may not be diagnosed by its unique and readily identifiable features because special training and equipment is required to diagnose it and that the presence of the disorder is therefore a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that any such opinion that the sleep apnea was caused by service is not competent evidence.  Routen, supra; See also Bostain, supra.  Moreover, the Board finds more probative, competent, and credible the expert opinion by the May 2011 VA examiner that the Veteran's sleep apnea was not caused by his military service than his lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Based on the discussion above, the Board finds that the most competent and credible opinion of record shows that there is no causal association or link between the Veteran's post-service sleep apnea and an established injury or event of service including the documented complaints of difficulty sleeping on his March 1977 service examination.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  Therefore, the Board finds that service connection for sleep apnea is not warranted based on the initial documentation of the disability after service.  Id.

As to secondary service connection under 38 C.F.R. § 3.310, October 2008 and February 2009 VA treatment records contain opinions that the Veteran's complex sleep apnea (as opposed to his earlier diagnosed obstructive sleep apnea) is "likely" due to his use of methadone.  Moreover, a review of the record on appeal shows that the Veteran receives methadone to treat the pain caused by both his service bilateral knee disabilities and non service connected low back disability.  

However, the Board does not find the opinions credible evidence of a link between the Veteran's sleep apnea and a service connected disability because they do not include a detailed rational.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); See also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  The Board also does not find the opinions credible because they noted that the methadone use likely caused complex sleep apnea without opining as to whether the methadone dose that the Veteran would need to treat the pain caused only by his service connected bilateral knee disabilities, without taking into account the pain caused by his non service connected low back disability, would still cause complex sleep apnea.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Lastly, the Board does not find the opinions credible because the use of the term "likely" is too equivocal in nature.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

On the other hand, after a review of the record on appeal and an examination of the claimant, the July 2012 VA examiner opined  that "the claimed condition [sleep apnea] is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected conditions" because  "there is no study or medical literature that I am aware of that has shown any connection between sleep apnea and [his service connected] musculoskeletal problems [and] between sleep apnea and [his service connected] depression."  

The Board finds that this medical opinion is the most competent and credible evidence of record as to the lack of a relationship between the Veteran's sleep apnea and a service connected disability, including the medication he takes to treat his service connected disabilities, because it reflects both clinical data and other rationale to support its conclusion.  See Bloom, supra. 

As to the claims by the Veteran that his current sleep apnea was caused or aggravated by a service connected disability, the Board once again finds that this particular disability may not be diagnosed by its unique and readily identifiable features because special training and equipment is required to diagnose it and that the presence of the disorder is therefore a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that any such opinion that the sleep apnea was caused or aggravated by a service connected disability is not competent evidence.  Routen, supra; See also Bostain, supra.  Moreover, the Board finds more probative, competent, and credible the expert opinion by the July 2012 VA examiner that the Veteran's sleep apnea was not caused or aggravated by a service connected disability than his lay claims.  See Black, supra.

In reaching the above conclusion, the Board has not overlooked the fact that some of the Veteran's treatment records appear to provide a link between his service connected psychiatric disorder and his insomnia.  However, as noted above, the current appeal involves a claim for a specific disease process diagnosed as sleep apnea, not insomnia.  Therefore, the Board finds that these records are not competent evidence in support of the claim of secondary service connection for sleep apnea.  See Owens, supra.

Therefore, the Board finds that because the most competent and credible evidence of record does not show that the Veteran's sleep apnea was caused or aggravated by a service connected disability, including the medication he takes to treat his service connected disabilities, service connection for sleep apnea is not warranted on a secondary basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; Allen, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for sleep apnea on a direct and secondary basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim; the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for sleep apnea is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


